UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-1183




In Re:    HENRY T. SANDERS,

                                                       Petitioner.




                 On Petition for Writ of Mandamus
                         (CA-03-3619-PJN)


Submitted:   May 27, 2004                   Decided: June 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Henry   T.    Sanders   has   filed   a   petition   for   writ   of

mandamus requesting that this court vacate an order of the district

court.   Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          See In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Mandamus may not be

used as a substitute for appeal.           In re United Steelworkers, 595

F.2d 958, 960 (4th Cir. 1979).        Further, mandamus relief is only

available when there are no other means by which the relief sought

could be granted.        In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Sanders has not shown that the relief sought is not available by

other means.     Accordingly, although we grant Sanders’ motion to

proceed in forma pauperis, we deny the petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                     - 2 -